Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 8, 2011                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  141883                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
                                                                                                          Brian K. Zahra,
  FRANCES COLUCCI HILL, as Personal                                                                                  Justices
  Representative for the ESTATE OF ROBERT
  HILL, Deceased
               Plaintiff-Appellee,
  v                                                                SC: 141883
                                                                   COA: 297359
                                                                   Marquette CC: 07-045013-NH
  JOEL A. JOHNSON, M.D.,
             Defendant-Appellant,
  and
  MARQUETTE GENERAL HOSPITAL, INC.,
  JAMES H. MERING, III, M.D., RYAN D.
  EDWARDS, M.D., and LARRY LEWIS, M.D.,
  _________________________________________/

        On order of the Court, the application for leave to appeal the August 27, 2010
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 8, 2011                       _________________________________________
           y0228                                                              Clerk